Order, entered on October 26, 1960, denying defendant’s motion for an order staying this action until the rendering of an award in an arbitration proceeding now being conducted in London, England, unanimously affirmed, with $20 costs and disbursements to plaintiff-respondent. The defendant-appellant bank specifically takes the position that, under the terms and conditions of the letter of credit, the bringing and pendency of the arbitration proceeding bars payment thereunder to plaintiff. The bank’s position, if valid, should be taken by means of the interposition of a defense to the action. Under the circumstances, we hold that the pendency of the arbitration proceeding is not ground for a stay of this action. It is immaterial, however, that the bank is not a party to the arbitration proceeding. The other arguments made by plaintiff need not be and are not considered; and, of course, this court does not reach or pass upon the question of whether or not the bringing and pendency of the arbitration proceeding is in fact a good defense to the action. Concur — Breitel, J. P., Rabin, McNally, Stevens and Eager, JJ.